DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/28/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010348911.9 application as required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 6-9, filed, with respect to claims 1, 3-21 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 

Allowable Subject Matter
4.	Claims 1, 3-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Park et al., US2013/0265279A1 in view of Hsiao et al., US20210081065A1 
In regards to claim 1,  PARK discloses a touch panel (fig.5, touch panel), comprising an inductive electrode (fig.5, mutual capacitive touch panel having inductive electrodes) the inductive electrode comprising a first electrode axis and a second electrode axis intersecting each other (fig. 5, X axis and Y axis intersecting each other), and the first electrode axis and the second electrode axis each comprising a plurality of touch electrodes and a plurality of signal electrodes (para 0042, fig.5, X- electrodes and Y electrodes. Driving electrodes as touch electrodes and sensing electrodes as signal electrodes); signal wires connected to the touch electrodes; and touch wires connected to the signal electrodes (peripheral route lines connected to each X and Y electrodes); the touch electrodes and the signal electrodes being arranged at intervals (driving and sensing electrodes arranged as shown in figs. 3-5), and at least one touch electrode being arranged between two signal electrodes (at least one driving electrode is arranged between sensing electrodes, figs.3-5). 
PARK does not disclose a flexible circuit board.
Hsiao discloses a flexible circuit board (para 0010, flexible circuit board).
PARK as modified by Hsiao does not disclose  the touch panel according to claim 1, except for “wherein the first electrode axis, the second electrode axis, the signal wires, and the touch wires are made of the same material, and a resistance is equal to or less than 20 .OMEGA./.quadrature.” 
In regards to claim 13, Hsiao as modified by PARK fails to disclose “wherein each of the plurality of touch electrodes is characterized by a first sheet resistance, each of the plurality of signal electrodes is characterized by a second sheet resistance, and the first sheet resistance and the second sheet resistance are substantially the same; wherein the touch panel has an optical transmission greater than 85%.” 
The applicant has demonstrated the criticality of these limitations, therefore, it would not be appropriate to rely solely on case laws to support the obviousness rejection, In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). MPEP 2144 III.
Accordingly, the independent claims 1, 13 are allowed. The dependent claims 3-12 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 14-21 are also allowed based on their respective dependencies from the independent claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627